Citation Nr: 1712039	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for headache syndrome.

4.  Entitlement to service connection for a skin disability, to include dermatophytosis, blisters, dermatitis, xerosis, pruritis, and tinea pedis.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

7.  Entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome.

8.  Entitlement to an initial compensable evaluation for left fifth finger mallet deformity.

9.  Entitlement to an initial compensable evaluation for left calf strain.

10.  Entitlement to an initial compensable evaluation for scar tissue on the left lateral thigh, as a residual of staphylococcus infection.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Brian Held, Agent


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to February 1981, from February to March 1983, from January to May 1991, and from December 2007 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was later transferred to the RO in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In March 2015, the Board remanded the issues on appeal for additional development.  The case is again before the Board for appellate review.    

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in June 2016.   

The issues of service connection for skin, psychiatric, right knee, and headache disabilities, along with the claim to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Lower back disability has not been manifested by ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or severe muscle spasm or guarding that caused abnormal gait or abnormal spinal contour.  

2.  Neck disability has not been manifested by ankylosis, incapacitating episodes, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, or severe muscle spasm or guarding.   

3.  Left knee disability has not been manifested by degenerative arthritis, ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.

4.  Left fifth finger disability has been manifested by pain and limitation of motion, but has not resulted in amputation of that finger.

5.  Disability in muscle group (MG) XI has been slight.

6.  Left thigh scar tissue is superficial, has not been painful, deep, unstable, or 929 square centimeters in size, and does not cause limitation of motion or function in the left hip.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, for service-connected lower back disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 

2.  The criteria for an initial rating in excess of 10 percent, for service-connected cervical spine disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 

3.  The criteria for a compensable initial rating for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-63 (2016).

4.  The criteria for a compensable initial rating for service-connected left fifth finger disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5230 (2016). 

5.  The criteria for a compensable initial rating for service-connected MG XI disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2016).

6.  The criteria for a compensable initial rating for service-connected left thigh scar tissue, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.59, 4.71a, 4.118, Diagnostic Codes 5251-53, 7801-05 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist the Veteran in the development of his claims.  

The AOJ satisfied its duty to notify by way of letters to the Veteran dated between October 2010 and October 2015.  The AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the higher initial rating claim, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claims have been granted.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Further, following full notification, the claims on appeal were readjudicated in SSOCs of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records have been obtained.  Moreover, the Veteran underwent several VA examinations during the appeal period.  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Higher Initial Ratings

The Veteran served on his last period of active duty from December 2007 to January 2011.  In October 2010, prior to discharge from service, he claimed service connection for several disorders, to include disabilities of the back, neck, left knee, left fifth finger, left calf, and scar tissue on the left lateral thigh.  In the June 2011 rating decision on appeal, the AOJ found service connection warranted for these disabilities, effective January 4, 2011, the day following discharge from service.  See 38 C.F.R. § 3.400 (2016).  The AOJ assigned initial disability ratings of 10 percent for the back and neck, and noncompensable disability ratings for the left knee, left fifth finger, left calf, and left thigh scar tissue.  The Veteran then appealed the assigned ratings to the Board.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from January 4, 2011.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Lower Back 

The lower back disability has been rated as 10 percent disabling since January 4, 2011.  

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence consists of December 2010 and February 2016 VA examination reports, VA treatment records, and lay statements from the Veteran.  This evidence does not approximate the criteria for a 20 percent rating or higher during the appeal period - i.e, the evidence does not indicate ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The December 2010 VA examiner noted (from 0 degrees) forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The examiner noted painful motion during left and right lateral rotation, from 15 to 30 degrees.  The examiner stated that repetitive motion did not reduce range of motion or function.  Thus, accounting for the painful motion, a combined pain-free range of motion of 210 degrees was noted.  The examiner noted a history of tenderness, fatigue, spasm, weakness, and decreased motion, but found no incapacitating episodes, numbness, paresthesias, leg or foot weakness, deformities, spasm, or guarding.  The examiner noted normal strength, normal contour of musculature, and normal posture and gait.  The examiner noted March 2008 magnetic resonance imaging which found diffuse disc disease with neuroforaminal narrowing.  The examiner entered a diagnosis of degenerative disk disease, L4-S1.  

The February 2016 VA examiner noted (from 0 degrees) forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner indicated that repetitive motion did not reduce range of motion or function.  The examiner noted full and normal muscle strength with no atrophy, normal reflexes, normal sensory testing, negative straight leg raising test, with no guarding, spasm, radiculopathy, ankylosis, or incapacitating episodes.  The examiner noted no evidence of pain with weight bearing.  The Veteran indicated, "I get pain and stiffness in my back during flare ups, usually at work, driving a truck."  But the examiner found no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Further, the examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Lastly, despite the negative neurological findings, the Veteran reported a history of sciatic pain.  As such, the examiner diagnosed IVDS, but again, expressly found no evidence of incapacitating episodes.   

Lastly, a review of the VA treatment records dated between 2011 and 2016 does not indicate evidence of ankylosis, incapacitating episodes, forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding.   

As such, the evidence dated during the appeal period indicates that a rating in excess of 10 percent is unwarranted for lower back disability at any time.  A 20 percent rating is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the evidence does not show forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding that caused abnormal gait or abnormal spinal contour.  And, because the Veteran has not had incapacitating episodes, a 20 percent rating is unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  

	Neck

Cervical spine disability has been rated as 10 percent disabling since January 4, 2011.    

Cervical spine disability is also rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  Under the former formula, cervical spine disability may be rated as 10, 20, 30, 40, or 100 disabling.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or for favorable ankylosis.  And 40 and 100 percent ratings are warranted for disorders manifested by ankylosis.  Under latter formula, which is detailed above, ratings of 10, 20, 40, and 60 percent are authorized.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.

The evidence pertaining to neck disability consists of December 2010 and February 2016 VA examination reports, VA treatment records, and lay statements from the Veteran.  This evidence does not approximate the criteria for a 20 percent rating or higher during the appeal period - i.e, the evidence does not indicate ankylosis, incapacitating episodes, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, muscle spasm, or guarding.  

The December 2010 VA examiner noted (from 0 degrees) forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 45 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 80 degrees.  The examiner noted painful motion during left and right lateral flexion from 20 to 45 degrees.  The examiner stated that repetitive motion did not reduce range of motion or function.  Thus, accounting for the painful motion, a combined pain-free range of motion of 290 degrees was noted.  The examiner noted October 2010 radiological testing which found cervical discovertebral degeneration.  The examiner noted a history of tenderness, fatigue, spasm, weakness, and decreased motion.  The examiner noted the Veteran's complaint that he was unable to rotate his head while driving without incurring pain, and that he also has difficulty holding his head in a stationary position when working with computers or viewing television screens.  But the examiner found no incapacitating episodes, numbness, paresthesias, leg or foot weakness, deformities, spasm, or guarding.  The examiner noted normal strength, normal contour of musculature, and normal posture and gait.  

The February 2016 VA examiner noted full and normal combined range of motion of 340 degrees.  From 0 degrees, the Veteran had flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 80 degrees.  The Veteran reported no flare ups, no functional loss, no tenderness, no radiculopathy, no spasm, and no guarding.  In the upper extremities, the examiner noted normal muscle strength, normal reflexes, and normal sensory testing.  Further, the examiner found no ankylosis and no IVDS.    

Lastly, a review of the VA treatment records dated between 2011 and 2016 does not indicate evidence of ankylosis, incapacitating episodes, forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, muscle spasm, or guarding.  

Thus, the evidence dated during the appeal period indicates that a rating in excess of 10 percent is unwarranted for cervical spine disability at any time.  The next-highest rating of 20 percent is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the evidence does not show forward flexion of 30 degrees or less, combined range of motion of 170 degrees or less, or muscle spasm or guarding that caused abnormal gait or abnormal spinal contour.  And, because the Veteran has not had incapacitating episodes, a 20 percent rating is unwarranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-43.  

	Left Knee

Left knee disability has been rated as 0 percent disabling since January 4, 2011.  

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a (2016).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

In this matter, the Veteran has been rated for limitation of motion under DC 5260.  Under DC 5260, a compensable rating (10 percent) is warranted for flexion limited to 45 degrees.  Under DC 5261, a compensable 10 percent rating is warranted for extension limited to 10 degrees.  

The evidence pertaining to left knee disability consists of December 2010 and February 2016 VA examination reports, VA treatment records, and lay statements from the Veteran.  This evidence does not approximate the criteria for a compensable rating under DCs 5260 or 5261- i.e, the evidence does not indicate flexion limited in the knee to 45 degrees, or extension limited in the knee to 10 degrees.  

The December 2010 VA examiner noted full and normal active range of motion of 0 to 140 degrees extension/flexion with no pain on motion, with no reduction following repetitive motion, and with no reduction while moving against body weight.  The Veteran reported daily pain, weakness, stiffness, fatigue, and lack of endurance.  The Veteran noted physical activity and inclement weather as precipitating factors.  The examiner noted tenderness, but found no deformities, effusion, swelling, discoloration, abnormal movement, or guarding.  The examiner noted the knee joint as stable, based on negative McMurray's, Lachman's, and Drawer's tests, and found the knee with normal collateral ligaments and normal strength.  The examiner also indicated that the Veteran could stand, sit, and walk normally.  The examiner indicated no prior hospitalization or surgery for the left knee.  The examiner diagnosed the Veteran with left knee patellofemoral pain syndrome.

The February 2016 VA examiner noted full and normal active range of motion of 0 to 140 degrees extension/flexion with no pain on motion, with no reduction following repetitive motion, and with no reduction on weight bearing.  The Veteran reported "pain and stiffness, soreness in the left knee."  But the examiner noted no crepitus, localized tenderness, or pain on palpation of the knee joint area.  The examiner noted full and normal strength in the lower extremities without evidence of atrophy.  The examiner found no ankylosis, subluxation, instability, effusion, meniscus tear, shin splints, or degenerative arthritis, noting a January 2015 VA x-ray indicating "no abnormality."    

Lastly, a review of the VA treatment records dated between 2011 and 2016 does not indicate evidence of degenerative arthritis of the left knee, or reduced flexion or extension.  

In sum, the evidence dated during the appeal period does not indicate that a compensable rating is warranted here.  The evidence does not indicate flexion limited to 45 degrees, extension to 10 degrees, and does not indicate the presence of degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5010, 5260-61.  Moreover, the other DCs pertaining to knee injuries are not relevant here because the evidence does not indicate ankylosis, recurrent subluxation, lateral instability, cartilage disability, residuals of knee surgery, genu recurvatum, or tibia/fibula disability.  38 C.F.R. § 4.71a, DCs 5256-59, 5262-63.  

      Left Fifth Finger

Left fifth finger disability has been rated as 0 percent disabling since January 4, 2011.  

Fifth Finger disability is rated under DC 5230 of 38 C.F.R. § 4.71a  (2016).  This DC addresses limitation of motion of the ring and little fingers.  The VA evidence indicates mallet deformity of the left fifth (little) finger.  The December 2010 VA examiner noted a 30-degree flexion deformity at the distal interphalangeal joint.  The examiner noted no pain on motion, and found normal strength, dexterity, and range of motion.  The February 2016 VA examiner noted x-ray results documenting the mallet finger deformity.  The examiner noted full and normal muscle strength in the left hand, and noted no muscle atrophy, ankylosis, pain on motion, or functional loss.  The examiner also indicated that the Veteran would not be equally served by amputation with prosthesis.  However, the examiner noted abnormal or limited range of motion in the little finger.  

In any event, DC 5230 authorizes a sole rating of 0 percent.  Under DC 5230, the Veteran is not entitled to a compensable rating.  In assessing whether a compensable rating should be assigned under an analogous DC, the Board has reviewed other DCs addressing the fingers.  The other provisions addressing the fifth or little finger are DC 5227, which addresses ankylosed fingers and which also provides a noncompensable rating, and DC 5156, which authorizes compensable ratings for finger amputation.  As there is no evidence in the record that the Veteran's finger has been amputated, that the disorder is tantamount to amputation, or that he would be equally served by amputation and prosthesis, DC 5156 cannot be utilized to assign a compensable rating.  The Board has also reviewed DCs 5003 and 5010.  However, as the sole disability in his left hand is a single minor joint - the fifth finger - these DCs may not be utilized for a higher rating either.  38 C.F.R. § 4.45.

	Left Calf

Residuals of left calf strain have been rated as 0 percent disabling since January 4, 2011.  

The AOJ rated the Veteran's left calf disability under DC 5311 of 38 C.F.R. § 4.73.  Under DC 5311, MG XI is rated.  This MG addresses disability affecting propulsion and plantar flexion of the foot (1); stabilization of the arch (2, 3); flexion of the toes (4, 5); flexion of the knee (6), as well as posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  A 30 percent rating is warranted for severe impairment, a 20 percent rating for moderately severe impairment, a 10 percent rating for moderate impairment, and a 0 percent rating for slight impairment.  38 C.F.R. § 4.73.  

In assessing the severity of muscle disability, the cardinal signs and symptoms are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.73.  Under VA regulations, a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56 (d)(1)(iii).  Moderate disability of muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It requires some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

Evaluating residuals of a muscle injury entails reviewing the initial injury.  In this case, the Veteran's STRs indicate that the Veteran experienced a tear in his left calf muscle in October 2009 while playing football.  With regard to current calf disability, the evidence consists of December 2010 and February 2016 VA examination reports, VA treatment records, and lay statements from the Veteran.  This evidence does not approximate the criteria for a compensable rating under DC 5311 - i.e, the evidence indicates mild and slight disability.  

The December 2010 VA examiner found full and normal range of motion in the ankle area with 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The examiner noted no pain on motion, no reduction following repetitive testing, and no reduction with weight bearing.  The examiner noted no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner noted the Veteran's reports of pain, weakness, stiffness, fatigue, and lack of endurance, and noted his claims of difficulty navigating stairs, walking and running long distances, or standing stationary for extended lengths of time.  The examiner noted tenderness on examination, but also indicated normal posture and gait, normal strength, ability to walk on toes and on heels without difficulty or pain,  no guarding, swelling, deformities, or instability.  The examiner also noted that the Veteran did not use ambulatory aids and was able to walk greater than two miles.  The examiner diagnosed chronic muscle strain.  

The February 2016 VA examiner found no evidence of fascial defects, no impact on muscle substance or function, and no cardinal signs of muscle disability.  The examiner noted full and normal muscle strength in the lower left leg, ankle, and foot areas, and noted no evidence of muscle atrophy.  The Veteran did not use an assistive device to ambulate.  The examiner found "[g]astrocnemius (calf) muscle partial tear resolved with rest."  Lastly, a review of the VA treatment records dated between 2011 and 2016 does not indicate evidence of left calf disability.  

Thus, the evidence dated during the appeal period indicates that a compensable rating has been unwarranted for left calf disability at any time.  As detailed in the medical findings by two VA examiners, the Veteran has only slight to mild impairment.  He complains of pain, but the objective evidence indicates little to no functional loss (disability).  Further, the evidence does not indicate the minimum compensable level of disability under DC 5311 - i.e., moderate disability as described in 38 C.F.R. § 4.56(d)(2).  The Veteran has not experienced muscle injury via a penetrating wound, and has not experienced any loss of deep fascia or muscle substance, impairment of muscle tonus or loss of power, or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).  Rather, despite his complaints of pain, and despite tenderness, the left calf functions normally.  As such, a noncompensable rating has been warranted for this disability.  

	Left Thigh Scar	

Left thigh scar tissue has been rated as 0 percent disabling since January 4, 2011.  

Scar disability not on the head, face, or neck is rated under DCs 7801, 7802, 7804, and 7805.  See 38 C.F.R. § 4.118.  A compensable rating is warranted under DC 7801 for scars that are deep and at least 39 square centimeters in size, under DC 7802 for superficial scars that cover an area of at least 929 square centimeters in size, and under DC 7804 for painful or unstable scars (there is no DC 7803 under the applicable rating criteria).  Under DC 7805, any disabling effect(s) not considered in a rating provided under DCs 7801-04, should be evaluated under an appropriate DC.  An appropriate DC for scar tissue on the thigh would be among DCs 5251-53, which address impairment and limitation of motion in the hip.  See 38 C.F.R. § 4.71a.    

The evidence pertaining to left thigh scar tissue consists of December 2010 and February 2016 VA examination reports, VA treatment records, and lay statements from the Veteran.  This evidence does not approximate the criteria for a compensable rating under either DCs 7801-05, or under DCs 5251-53 - i.e, the evidence does not indicate scars tissue that is deep, at least 929 square centimeters in size, painful, or unstable, or which limits or impairs functioning of the left hip.  

The December 2010 VA examiner noted that a bacterial infection caused scar tissue on the Veteran's left thigh.  The examiner indicated that the Veteran did not have any relevant symptoms at the time of the examination.  The scar tissue was not painful on examination, was stable, was superficial (not deep), did not have any inflammation, edema, or keloid formation, and did not cause any limitation of motion or function.  The examiner noted "multiple annular scars involving the left lateral thigh, with the largest being 2 cm in diameter, and approximately 11 others that are annular and 1 cm in diameter."  The February 2016 VA examiner found that the scar tissue was not painful, deep, or unstable.  The examiner found that the scar tissue did not limit functioning in the left leg/hip.  The examiner described the scar tissue as slightly hyperpigmented, but as superficial and nonlinear, and measuring 4 square centimeters.  Lastly, a review of the VA treatment records dated between 2011 and 2016 does not indicate disabling effects from the left thigh scar tissue.  

Thus, the evidence dated during the appeal period indicates that a compensable rating has been unwarranted for left thigh scar tissue.  As detailed in the medical findings by two VA examiners, the scar tissue is superficial, is less than 929 square centimeters in size, is stable, and does not limit or impair functioning of the left hip.  See 38 C.F.R. §§ 4.71a, 4.118, DCs 5251-53, 7801-05.

In assessing the claims, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the medical evidence is more credible on the more complex medical matters addressed here, such as the degree of impairment in the spine or in a lower extremity.  And this evidence preponderates against the claims that he has more functional impairment in his spine and lower extremities than noted by examiners.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record, and the findings by the neutral and informed December 2010 and February 2016 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding his claims.  See Gilbert and Alemany, both supra.  

In sum, higher ratings are unwarranted here for the service-connected back, neck, knee, finger, calf, and scar disabilities on appeal.  The preponderance of the evidence is against the claims.  As such, the benefit-of-the-doubt doctrine does not apply, and the claims for increase must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's service-connected disabilities and their symptomatology.  The Board has specifically considered the rating criteria addressing the disorders, particularly the degree to which the disorders disable the Veteran's function.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorder fails to capture all the service-connected disabilities experienced.  In this matter, the Veteran has not indicated, and the medical evidence has not suggested, that the respective disabilities are worse when considered in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.  

Entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome is denied.  

Entitlement to an initial compensable evaluation for left fifth finger mallet deformity is denied.  

Entitlement to an initial compensable evaluation for left calf strain is denied.  

Entitlement to an initial compensable evaluation for scar tissue on the left lateral thigh is denied.  


REMAND

To ensure compliance with earlier remand directives, the remaining claims on appeal must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

A remand is warranted for additional medical inquiry into the claims to service connection.  Specifically, an addendum opinion should be obtained for each claim.    

	Skin  

The Veteran claims service connection for skin disability (to include dermatophytosis, blisters, dermatitis, xerosis, pruritis, and tinea pedis).  

In the February 2016 VA report addressing this claim, and in a subsequent May 2016 addendum report, the examiner did not provide the medical nexus opinion requested in the Board's March 2015 remand.  The examiner did not provide an opinion because his examination indicated no current skin disability.  

However, since the Veteran's service connection claim was received in October 2010, he has been diagnosed with skin disabilities.  For example, the December 2010 VA examiner diagnosed dermatophytosis and tinea pedis, while a January 2016 VA treatment record indicates treatment for dermatitis.  Even the February 2016 report indicated skin disability during the appeal period, noting that the Veteran had been treated for such within the previous 12 months.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  As such, a medical nexus opinion is necessary here.    

      Right Knee

In a February 2016 VA examination report, provided pursuant to the Board's March 2015 remand, the examiner found the Veteran without right knee disability.  This finding formed the basis for the continued denial of the claim.  This finding is of limited probative value, however, inasmuch as the same examiner contradicts the finding in another report.  The other report is also dated in February 2016.  This report addresses undiagnosed illness due to Persian Gulf War service.  The examiner found service connection for undiagnosed illness unwarranted because the Veteran had a diagnosable right knee disability.  38 C.F.R. § 3.317(a)(1)(ii) (2016).  Further, a December 2010 VA examination report notes a diagnosis of right knee patellofemoral pain syndrome.  As such, the finding of no disability is contradicted by findings of right knee disability in other reports dated during the appeal period.  As such, a medical nexus opinion is necessary here.  See McClain, supra.      

	Headaches

The Veteran has been diagnosed with headache disability during the appeal period.  The December 2010 VA examination report notes a diagnosis of headache syndrome and the February 2016 VA report notes a diagnosis of tension headaches.  Further, the Veteran's lay assertions describing headaches are of probative value as headaches are observable symptoms.  See Jandreau, supra.  Nevertheless, the February 2016 VA examiner found the Veteran's headache disability likely not related to service inasmuch as "[t]oday the [V]eteran denies any current headache condition."  As headache disability is evidenced during the appeal period, a medical nexus opinion is necessary here.  See McClain, supra.      

	Psychiatric 

The evidence shows that the Veteran has the disorder of paraphilia.  See Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  In the December 2015 VA examination report, provided pursuant to the Board's March 2015 remand, the examiner found paraphilia likely unrelated to service.  An addendum opinion is necessary because the examiner did not support the opinion with an adequate rationale.       

Lastly, the TDIU claim must be remanded because it is inextricably intertwined with the remanded service connection claims.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in April 2016.

2.  Return the case to the VA examiners who conducted the December 2015 and February 2016 examinations (or to suitable substitutes) for issuance of addendum opinions addressing the service connection claims for skin, right knee, headache, and psychiatric disability.  In the reports, the respective examiners should answer the following questions:  

      Skin

(a)  Which skin disorders/disabilities has the Veteran been treated for and/or diagnosed with during the appeal period (i.e., since October 2010)?  

 (b)  Is it at least as likely as not (probability of 50 percent or greater) that a skin disorder treated or diagnosed since October 2010 relates to any period of active duty?  

In answering this question, please discuss the multiple STRs noting skin problems during service.      

	Right Knee

(a)  Which right knee disorders/disabilities (to include patellofemoral pain syndrome diagnosed in December 2010) has the Veteran been treated for and/or diagnosed with during the appeal period (i.e., since October 2010)?  

 (b)  Is it at least as likely as not (probability of 50 percent or greater) that a right knee disorder/disability treated or diagnosed since October 2010 relates to any period of active duty?  

In answering this question, please discuss the STRs which indicate that the Veteran did not complain of right knee problems during any of his periods of active duty.  

	Headaches

Is it at least as likely as not (probability of 50 percent or greater) that a headache disorder/disability treated or diagnosed since October 2010 relates to any period of active duty?  

In answering this question, please address the STRs indicating head injury during service, and the Veteran's lay assertions.  

	Psychiatric

Is it at least as likely as not (probability of 50 percent or greater) that paraphilia relates to any period of active duty?  

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the TDIU claim, should be readjudicated.  All evidence received since the June 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


